Citation Nr: 1045431	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for mitral 
valve prolapse/mitral regurgitation.  

2.  Entitlement to a rating in excess of 10 percent for 
postoperative torn left knee anterior cruciate ligament with 
degenerative joint disease (DJD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty over 20 years and retired in 
July 1995.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in San Diego, California, and Honolulu, 
Hawaii.  The Hawaii RO forwarded the appeal to the Board.

A Travel Board hearing was held in July 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran contends that his cardiovascular disorder and his 
left knee disorder are more severe than currently evaluated.  He 
is currently in receipt of a 30 percent evaluation for his 
cardiovascular disability pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7000 (2009).  This code provides: workload 
of greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness, and or syncope, or: evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  He is in receipt of a 10 percent 
rating for his postoperative torn left knee anterior cruciate 
ligament with DJD pursuant to 38 C.F.R. § 4.71a, DC 5010 (2009) 
regarding arthritis due to trauma.  He is not in receipt of 
separate evaluations for arthritis and instability as per 
VAOPGPREC 9-98.  

The evidence describing the severity of the heart and left knee 
is relatively current.  For example, he was last examined by VA 
regarding these conditions in February 2009.  However, at the 
July 2010 personal hearing, he testified as to increased severity 
of both conditions.  

Specifically, the Appellant reported that his mitral valve 
prolapse/mitral regurgitation resulted in atrial fibrillation for 
which he received ongoing treatment.  He reported he missed work 
often due to this condition and was unable to exercise.  He was 
on multiple medications.  When he walked he became dizzy.  He 
experienced sleep disturbance in that he often woke up short of 
breath.  As to the left knee, he had difficulty walking.  It was 
unstable, buckled, and gave away.  His knee was weak, and his 
left thigh was much smaller than his right thigh because of his 
compensating.  He felt that the pain was worse since the last 
examination.  Also, he was unable to put any weight on the knee 
due to pain.  

Given the Veteran's contentions as to increased symptomatology, 
new VA examinations are in order.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cardiovascular and left knee 
conditions, on appeal.  Any records that 
are not currently included in the claims 
file should be obtained and added to the 
file.  With any necessary authorization 
from the Veteran, the AMC/RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran that are not currently of record.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and Veteran is to be informed 
of such.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

2.  Then, the Veteran should be afforded a 
VA cardiovascular examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected mitral valve prolapse/mitral 
regurgitation.  The claims file should be 
made available to the examiner prior to 
the examination, and he/she is requested 
to review the entire claims file in 
conjunction with the exam.  

All tests and studies deemed necessary by 
the examiner should be performed.  It is 
essential that these include testing to 
ascertain the Veteran's workload (in 
METs).  

All opinions and conclusion expressed by 
the examiner must be supported by a 
complete rationale.  

3.  Also, the Veteran should be scheduled 
for VA examination to determine the 
current severity of his left knee 
disability.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all the 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner for review, and the 
examination report should reflect such 
review was accomplished.  

The examination should include range of 
motion testing pertinent to the left knee, 
and all ranges of motion should be 
reported in degrees.  Symptoms such as 
pain, stiffness, or aching in the area of 
the part affected should be noted; as well 
as, other pertinent findings, if present, 
including the presence of any subluxation 
or instability (and if so, opine as to the 
extent of impairment in terms of slight, 
moderate, or severe), dislocation, 
locking, effusion, cartilage removal, or 
tibia/fibula impairment (nonunion or 
malunion).  The presence of objective 
evidence of instability, pain, excess 
fatigability, incoordination, and weakness 
should be noted, as should any additional 
disability due to these factors.  With 
regard to the left knee, the examiner is 
asked to render opinions as to the 
following.

a.	Does the Veteran experience arthritis 
of the left knee that is established by X-
ray findings?

b.	Is there residual weakness, pain or 
limitation of motion?  If so, please opine 
as to the extent of severity of the 
residual weakness, pain or limitation of 
motion.

c.	Is there ankylosis of the affected 
joint?  If so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the joint is ankylosed.

d.	Does pain significantly limit 
functional ability during flare- ups or 
when the affected joint is used repeatedly 
over time?  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  Any 
instability or subluxation should be 
noted.

The examiner should also comment on the 
effect of the service-connected 
disabilities on the Veteran's ability to 
work.

All opinions and conclusion expressed by 
the examiner must be supported by a 
complete rationale.  

4.  After completing the above, and any 
other development deemed necessary, the 
AMC/RO should readjudicate the Veteran's 
claims based on the entirety of the 
evidence.  As to the left knee, the AMC/RO 
should make a determination as to whether 
separate evaluations for the left knee 
disability for arthritis and instability 
as per VAOPGPREC 9-98 are warranted.  The 
AMC/RO should also consider the 
applicability of VAOPGCPREC 9-2004 
(providing for separate compensable 
evaluations for limitation of flexion and 
extension under DCs 5260 and 5261.)  If 
any benefit sought on appeal is not 
granted to the Appellant's satisfaction, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


